DETAILED ACTION
1.	This office action is in response to the application filed on 1/06/2020.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 1/06/2020, and 4/28/2020 have been considered by the examiner.

Drawings
4.	The drawing submitted on 1/06/2020 is acknowledged and accepted by the examiner.

Priority CIP
5.	This application repeats a substantial portion of prior Application No 15876054, filed 1/19/2018, and adds and claims additional disclosure not presented in the prior application.  Since this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen  [US 2016/0233779 A1].

Regarding claim 1, Cohen discloses a method [Figures 1-4] comprising:
for a switching power converter [100, FIG. 1] having an auxiliary switch [S2, FIG. 1]  configured to cycle off [SC2 at low levels, FIG. 3] after an adaptive on-time period [period at high level of SC1, FIG. 3] to force a negative current [IS1, FIG. 1, FIG. 3] through an inductive storage element [106, FIG. 1] connected to a power switch transistor [S1, FIG. 1] setting the adaptive on-time period [period at high level of SC1, FIG. 3] to be relatively long so that the negative current [IS1, FIG. 1, FIG. 3] forces a drain-to-source voltage [VDS1, FIG.1, FIG. 3] for the power switch [S1, FIG. 1] to drop below zero volts [voltages of VDS1 at -100, FIG. 3] in a first zero crossing [first lowest voltage of VDS1, FIG. 3];
following [by VDS1, FIG. 3] the first zero crossing [first lowest voltage of VDS1, FIG. 3], decreasing [by SC1, FIG. 3] the adaptive on-time period [period at high level of 
following [by VDS1, FIG. 3] the positive voltage valley [peak of VDS1 at 344, FIG. 3], increasing [by SC1, FIG. 3] the adaptive on-time period [period at high level of SC1, FIG. 3] just until drain-to-source voltage [VDS1, FIG.1, FIG. 3] achieves a second zero-crossing [second lowest voltage of VDS1, FIG. 3] to detect an optimal adaptive on-time period [period of VDS1 at 346 , FIG. 3], and operating the switching power converter [100, FIG. 1] using zero-voltage switching [VDS1 at zero between -100 and 100, FIG. 3] according to the optimal adaptive on-time period [period of VDS1 at 346 , FIG. 3].

Regarding claim 2, Cohen   further discloses decreasing [by SC1, FIG. 3] the adaptive on-time period [period at high level of SC1, FIG. 3] is responsive to a detection [by ZVS 118, FIG. 1] of the first zero crossing [first lowest voltage of VDS1, FIG. 3].

Regarding claim 3, Cohen further discloses measuring [by 120, FIG. 1] the adaptive on-time period [period at high level of SC1, FIG. 3] is responsive to                                                                 a detection [by ZVS 118, FIG. 1] of the positive voltage valley [peak of VDS1 at 344, FIG. 3].


Regarding claim 6, Cohen discloses a power converter [100, FIG. 1], comprising: a power switch transistor [S1, FIG. 1]; 


Regarding claim 7, Cohen further discloses the adaptive on-time control circuit [116, FIG. 1] is configured to adjust the on-time period [period at high level of SC1, FIG. 3] based only on the valleys [valleys of VDS1 at 344, FIG. 3].

Regarding claim 8, Cohen further discloses the adaptive on-time control circuit [116, FIG. 1] is configured to adjust the on-time period [period at high level of SC1, FIG. 

Regarding claim 9, Cohen further discloses the adaptive on-time control circuit [116, FIG. 1] is configured to adjust the on-time period [period at high level of SC1, FIG. 3] based only on both the valleys [valleys of VDS1 at 344, FIG. 3] and the zero crossings [VDS1 at zero voltages between -100 and 100, FIG. 3].

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen [US 2016/0233779 A1] and in view of King [US 2019/0222131 A1].


and cycling off [when SC1 is at low level, FIG. 3] the power switch transistor [S1, FIG. 1].      
 	Cohen does not disclose cycling off the power switch transistor; and cycling on an active clamp transistor for the optimal adaptive on-time period.  
However, King teaches cycling off [Q2 GATE-SOURCE VOLTAGE 204 at low levels, FIG. 2] the power switch transistor [Q2 104, FIG. 1]; and cycling on [Q1 GATE-SOURCE VOLTAGE 202 at high level, FIG. 2] an active clamp transistor [Q1 102, FIG. 1] for the optimal adaptive on-time period [Q2 DRAIN-SOURCE VOLTAGE 208 at t2-t3, FIG. 2].       
 Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the switching power converter to include cycling off the power switch transistor; and cycling on an active clamp transistor for the optimal adaptive on-time period as taught by King for the purpose of  controlling the negative current built up in the primary winding to achieve ZVS, (paragraph 0029).                                                                                                                                     


Cohen does not disclose switching off the active clamp transistor to discharge the drain-to-source voltage to zero voltage switching on the power switch while the drain-to-source voltage equals zero volts.
However, King teaches switching off [Q1 GATE-SOURCE VOLTAGE 202 at low levels, FIG. 2] the active clamp transistor [Q1 102, FIG. 1] to discharge the drain-to-source voltage [voltage on Q2 104, FIG.1], [Q2 DRAIN-SOURCE VOLTAGE 208, FIG. 2] to zero voltage switching [Q2 DRAIN-SOURCE VOLTAGE 208 at low voltages, FIG. 2] on the power switch [Q2 104, FIG. 1] while the drain-to-source voltage [voltage on Q2 104, FIG.1], [Q2 DRAIN-SOURCE VOLTAGE 208, FIG. 2] equals zero volts [Q2 DRAIN-SOURCE VOLTAGE 208 at low voltages, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the switching power converter to include switching off the active clamp transistor to discharge the drain-to-source voltage to zero voltage switching on the power switch while the drain-to-source voltage equals zero volts as taught by King for the purpose of  controlling the negative current built up in the primary winding to achieve ZVS, (paragraph 0029).

Conclusion


/Trinh Dang/
Examiner, Art Unit 2838


/Nguyen Tran/           Primary Examiner, Art Unit 2838